Citation Nr: 1216575	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 7, 2007 and from November 1, 2007 for service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis.

2.  Entitlement to extension of a total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, which was awarded for the period from September 7, 2007 to October 31, 2007.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in January 2011 for additional development, which has been completed.

In this case, the Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this matter is referred to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 7, 2007, the Veteran's range of motion was far greater than permitted for a rating in excess of 20 percent, even when considering the DeLuca criteria and 38 C.F.R. §§ 4.40, 4.45.

2.  As of November 1, 2007, the Veteran's spine disability was characterized by ankylosis of L3-S1 as a result of spinal fusion, flexion limited to 50 degrees with pain, and functional loss impacting his ability to perform activities of daily living and employment tasks; therefore, his disability more closely approximates the criteria prescribed for a 40 percent rating.

3.  Subsequent to October 31, 2007, the post-operative residuals of the September 2007 spine surgery did not include incompletely healed surgical wounds, and were not of the severity to warrant therapeutic immobilization, application of a body cast, house confinement, or use of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to September 7, 2007 for service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a 40 percent rating from November 1, 2007 for service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for an extension of a total disability rating for convalescence beyond October 31, 2007 have not been met.  38 U.S.C.A. §§ 1155 , 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126. Hart appears to extend Fenderson to all increased evaluation claims.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.        §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran seeks a rating in excess of 20 percent for service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis (hereafter "lumbar spine disability" or "back problem"), which was initially rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, intervertebral disc syndrome (IVDS).  Since the initial rating, VA has revised the schedular criteria for rating IVDS.  Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243, which provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the General Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

When rating IVDS based on incapacitating episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Also potentially applicable are DCs 5238, spinal stenosis, and 5239, spondylolisthesis.  However, both diagnostic codes are also rated under the General Formula.  38 C.F.R. § 4.71a.

A.  Increase Prior to September 7, 2007

VA received the Veteran's claim for an increased rating in October 2005.  In his claim he reported pain and loss of feeling in his legs as well as foot drop.  Other symptoms included pain despite taking pain medication, weakness, stiffness, and episodes requiring rest.  His doctor suggested surgery.

A September 2005 letter from the Veteran's attending physician, Dr. W.L., M.D., states that the Veteran has had progression in his underlying spinal stenosis and nerve entrapment of the fourth lumbar nerve bilaterally.  He has progressive pain radiating into both legs with weakness of both legs and alteration in his activity due to discomfort.  An accompanying neurological report from Dr. D.M.T., M.D. (Dr. D.T.), shows straight leg testing was mildly positive bilaterally and sciatic stretch signs were mildly positive on the left.  The sensory examination showed some numbness down his anterior lateral claves to the dorsum of his feet.  The MRI scan shows grade I spondylolisthesis at L4-5 with associated spinal stenosis secondary to facet arthropathy.  He had minor spinal stenosis at L3-4 and facet disease at L5-S1 with degeneration of that disc but no spondylolisthesis.  The impression was bilateral L5 radiculopathies, left greater than right, presumed secondary to his spinal stenosis and spondylolisthesis of L4-5.

The Veteran had a VA examination in November 2005.  The examiner reviewed the MRI from Dr. D.T.  The Veteran reported soreness, stiffness and pain with radiation to the legs.  Radiation to the left leg is constant, with pain, numbness and tingling radiating constantly to the left great toe.  Radiation to the right leg is intermittent with pain and numbness extending to the right great toe.  He said back pain increases if sitting more than 30 to 60 minutes, he forward bends, or lifts greater than 25 pounds.  Lying in bed for more than 5 hours and standing longer than 5 minutes increases pain.  His treatment included pain medication, chiropractic care, heat, ice, and physical exercises.  He retired in 1993 from the education field.  Due to his back, he has had to limit recreational and home activities and chores.  He reported suffering no incapacitating episodes in the prior year.

The physical evaluation revealed a 5.5 inch long by 1/8 inch wide scar on the Veteran's back that showed no palpable spasm or tenderness to palpation.  The bilateral straight leg test showed radiating pain to the legs at 45 degrees.  Knee jerks were normal while ankle jerks were 1+/4+ on the right and 2+/4+ on the right.  He had diminished pinprick sensation over the great toe dorsally bilaterally.  The examiner found no evidence of foot drop.  Range of motion (ROM) testing showed right rotation to 48 degrees, left rotation to 60 degrees, right lateral flexion was to 20 degrees, and left lateral flexion was to 18 degrees.  No pain was observed on movement.  Forward flexion measured to 83 degrees with pain starting at 60 degrees.  Extension pain manifested at 20 degrees.  The examiner found no additional limitations with repetitive motion.

A December 2005 letter from the Veteran's chiropractor, Dr. M.W., D.C., noted his worsening back condition.  Specifically, he stated that the Veteran's condition interferes with his activities of daily living (ADLs), and causes pain and weakness in the lower extremities, sleep problems, and disruption with daily and family activities.

In September 2006, Dr. W.L. sent another letter indicating that the Veteran's condition had worsened.  Symptoms included limited sleep, chronic pain leading to increased fatigue, and inability to complete chores and participate in activities.  Radicular pain was noted as daily with a burning quality and associated loss of muscle strength in both legs.  He stated that the Veteran suffered incapacitating episodes of a duration of more than four weeks in the past year.  However, he defined incapacitating as not requiring total bed care but as causing significant interruption in ADLs.  October 2006 treatment records from Dr. W.L. note urinary hesitancy and nocturia several times per night.  

In this case, the evidence does not show that a rating in excess of 20 percent is warranted prior to September 7, 2007 under the General Formula.  See 38 C.F.R. § 4.71a, DC 5243.  For a rating in excess of 20 percent, the evidence must show flexion limited to 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Even considering the Veteran's complaints of pain, weakness, stiffness, impact on his ADLs, 38 C.F.R. §§ 4.40 and 4.45 criteria, and other DeLuca criteria, the Board finds that his ROM is far greater than allowed for an increased rating.  The evidence does not show any type of ankylosis of the spine and also fails to show that he suffered incapacitating episodes as defined under 38 C.F.R. § 4.71a, DC 5243, Note 1.  Consequently, the Board cannot find that a rating in excess of 20 percent is warranted prior to September 7, 2007.

In sum, the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent prior to September 7, 2007.  To this extent, the appeal is denied.

B.  Increase from November 1, 2007

As for a rating in excess of 20 percent from November 1, 2007, records show that he had spinal fusion surgery on September 7, 2007 and was awarded a temporary total rating from September 7, 2007 to October 31, 2007.  On October 2, 2007, Dr. W.L. stated that the Veteran was doing quite well.  He had some incisional pain, which was expected, but his deep back pain was gone as was most of his leg pain.  However, the doctor stated that a full recovery would take one year.

A November 2007 statement from Dr. M.W. stated that the Veteran's back condition continued to interfere with his ADLs.  His complaints included soreness and tightness in the lumbar spine.  His chiropractic treatments temporarily relieved stiffness and helped with recurrent adaptive pain but the pain could not be permanently removed.  He said the Veteran will always have some back pain and may suffer deterioration of the spine segments above the fusion.

A November 2007 statement from his massage therapist, P.F., indicates that the Veteran had returned to massage therapy.  P.F. observed a slow reaction time and slow speech and noted that he continued to take pain medication.  She suggested that he engage in more activity to strengthen his muscles.

A January 2008 record from Dr. D.T. states that the Veteran was doing fine until he twisted his back getting mail.  Since then, he has experienced some radicular pain in the left lower extremity and mainly left-sided low back pain.

A June 2008 statement from the Veteran's son indicates that since the surgery, his father has not been able to tolerate long drives or rides in the car.  He has also been unable to play with his grandchildren and has had to take things slow since surgery.  The Veteran's daughter-in-law also noted that his back condition has limited his ability to participate in activities, to include walking.  The Veteran's pastor also submitted a letter noting his observations of the Veteran's physical decline.  He said that the Veteran is no longer able to participate in household chores, such as mowing the lawn or shoveling snow.  He has also been limited in performing small tasks such as routine home maintenance.  Also of record is a letter from his mental health provider, L.P.  She stated that the Veteran's depression deepened as a result of his surgery.

A physical therapy record dated June 2008 states that the Veteran's spasms had decreased.  He had increased ROM and strength.  He was able to perform basic ADLs but was not strong enough to perform higher level activities such as yard work and lifting and carrying.  Symptoms included decreased strength and decreased functional ability; however, he was making progress.  

In February 2009, the Veteran had another VA examination.  The examiner noted the surgery in 2007 and his continued complaints of pain, stiffness, and weakness in his back.  He said sitting for prolonged periods causes increased stiffness and radiating pain.  The examiner observed that the Veteran entered the office without assistance and with normal gait and posture.  He used no braces or support devices.  ROM measured to 60 degrees flexion, 10 degrees extension, 22 degrees right lateral flexion, 15 degrees left lateral flexion, and 15 degrees rotation, bilaterally.  With repetitive motion, flexion decreased to 50 degrees.  Pain was reported at a 5 on a pain scale to 10 with each movement.  The Veteran reported stiffness as the primary limiting factor for further movement.  The lower extremities showed slight loss of strength in right foot dorsiflexion and absent patellar and Achilles reflexes bilaterally.  The assessment was degenerative disc disease status post lower lumbar fusion.  She said the slight motor function loss in the right foot dorsiflexion was as likely as not related to his disc disease.

A record from Dr. D.M.T. dated April 2009 indicates that the Veteran has had five episodes lasting less than five minutes where he had numbness below the waist.  On exam, he had normal strength in sensation and reflexes.

In an August 2009 statement, the Veteran said his left leg and foot drag a bit which has caused him to trip and stumble.

During the Board hearing, the Veteran's wife noted that he is prone to stumbling on flat surfaces and on stairs.  When this happens, the Veteran tells her that his leg forgot to move.  She said he needs a back brace when driving because a short trip of an hour causes him a lot of pain.  He talks about being numb in his torso.  

The Veteran testified that his current symptoms include inability to lift more than 10 pounds, inability to perform outdoor landscaping chores, limited ability to walk distances further than two miles, falling, episodes of numbness from the waist down a couple of times per month, and limited ability to bend.  When walking his two miles, the last mile is painful.  He has had to stop recreational road trips and flights due to the pain from sitting for extended periods.  He said his right leg will forget to cooperate when ambulating due to numbness.  The condition occurs less in the left leg and only when he is numb from the waist down.  His condition has caused him to modify the way he conducts his ADLs, such as dressing.  He also has to cut his clothes so that his pants do not place pressure on his spine.  On average, his pain is at a 5 to 7 on a pain scale to 10 with 10 being the worst pain.  He takes over-the-counter pain medication daily.

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file and in the history, noted no history of genitourinary issues, to include urinary frequency.  He also had no history of incapacitating episodes in the previous 12 months.  Symptoms included stiffness, limited motion, and limited activities.  He reported that pain is exacerbated with prolonged sitting and a history of fatigue, decreased motion, stiffness, and weakness.

The examination revealed normal gait.  However, he does not have a firm or definite heel strike and appears to drag his heel before placing it on the ground.  His shoes show abnormal front to back wearing of the sole.  He had no abnormalities such as spasm, guarding or tenderness.  The examiner found evidence of ankylosis with reduced ROM at L3-S1.  ROM measured flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and rotation to 25 degrees bilaterally.  The end point of each motion produced a sharp pain in the paralumbar soft tissues.  With repeated motion, the examiner found no additional reduction in ROM or increase in pain.

The posterior tibial and dorsalis pedis pulses were decreased to 1+ bilaterally.  Reflexes were normal except for ankle jerk, which measured 1+ bilaterally.  He also had slightly decreased strength with ankle plantar flexion and great toe extension in the right leg.  The examiner stated that the EHL and ankle dorsiflexion on the right shows decreased muscle strength but that it is mostly give away weakness.

The diagnosis was degenerative disc disease status post lumbar fusion.  The examiner said that the condition causes problems with lifting and carrying, lack of stamina, decreased strength in the lower extremity, and pain.  It also interferes with his ability to complete normal ADLs.  He must modify his ADLs and cannot participate in recreational activities unless participating as a spectator.

The Veteran reported that he tried to obtain employment after his surgery but that he was not hired because of his back injury and lack of stamina.  The examiner said that the disability does not preclude him from working, but that the condition causes limitation with prolonged sitting, standing, and walking.  He would also be limited to no bending, squatting, crawling or lifting more than 10 pounds.

The examiner also noted the surgical scar and that it measured 12 cm long and 2 mm wide.  The scar is superficial, well healed, and stretches easily with movement.  It does not inhibit movement and is not red, warm, or tender.  

In this case, the Board finds that the Veteran's symptoms since November 1, 2007 are of the severity to warrant the next higher rating of 40 percent.  For a 40 percent rating, the evidence must show forward flexion of the spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this case, while the Veteran's forward flexion is limited to 50 degrees, the VA examiner noted that he has ankylosis of L3-S1.  Further, considering the limited flexion, ankylosis and additional complaints of stiffness, pain, weakness, and tenderness, as well as the impact of the disability on his basic ADLs, such as sitting, walking and dressing himself, the Board finds that the Veteran should be given the benefit of the doubt that a 40 percent rating should be granted.  

A rating in excess of 40 percent is not warranted under the General Formula criteria because the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Further, the evidence does not show that he has suffered incapacitating episodes as defined under 38 C.F.R. § 4.71a, DC 5243, Note 1.

In sum, the Board finds that the Veteran's disability since November 1, 2007 more closely resembles the criteria for a 40 percent rating.  Therefore, giving the Veteran the benefit of the doubt, a 40 percent rating is granted from November 1, 2007.  To this extent, the appeal is granted.

An analysis of extraschedular consideration for the Veteran's disability is discussed in the Remand portion of this decision.



II.  Temporary Total Rating

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R.    § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim.

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In his notice of disagreement, the Veteran states that Dr. D.T. said it would take at least a year for full recovery and that the RO placed too much weight on the fact that he was walking.  He reported that for his surgery, he was in the hospital for two and a half days and that on the second day, nurses had him up walking.  Per his doctor's recommendation, he walks every day and adds distance every day.  Within one month from surgery, he was walking and continues to walk 2 miles per day.  However, he argues that walking does not include other functions such as bending, lifting, sitting, driving, traveling and other activities.  Thus, because his other activities remained limited, he seeks a temporary total evaluation for a period of one year.  In an August 2009 statement, the Veteran argued that he remained convalesced.

In his substantive appeal, he argued that while the occasional episodes of numbness and immobility do not qualify as severe postoperative residuals per VA regulations, the residuals are severe to him because of the impact on his mobility.  He noted that his providers said it would take a year for recovery and that it actually took 15 months before he could return to mostly normal activities.

In his testimony before the Board, the Veteran stated that he was unable to do normal activities for one and a half to two years after surgery.  If he had been working for the school system, he would have had to have taken a year off to recover.  However, he had retired in 1993.  He said after the surgery his scar healed properly and caused no additional concern.  He was not required to use assistive devices to ambulate but required physical therapy for a year.  His doctor told him to avoid lifting, bending, and vacuuming for several months after the surgery.  Prior to the surgery he could walk or jog for a couple of miles, but after the surgery he had to start out walking short distances.  He was told to avoid lifting over 20 pounds and avoids performing household chores and tasks, including activities requiring prolonged sitting.  He was not released from his doctor's care for a year at which time his doctor advised him to start gradually adding back in his activities.  He noted that he was able to get out of the house and walk a half mile around Christmas 2007.

In this case, while the Board understands the Veteran's frustration with his recovery period, his residuals as of November 1, 2007 were not of the severity to warrant continuance of a temporary total rating.  He was up walking 2 miles within one month of surgery and functioning without assistive devices.  He was also encouraged to engage in more movement.  While he claims that if he had been employed that he would have had to have taken a leave of absence for one year to recover, he has provided no evidence in support of his allegation.  Simply, his symptoms as of November 1, 2007 did not rise to the severity necessary to warrant the extension of his temporary total rating.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an extension of his temporary total evaluation under 38 C.F.R. § 4.30 for his period of convalescence following his September 2007 surgery.  The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the appeal is denied.  See 38 U.S.C.A. § 5107(b).

III.  The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied for the increased rating claim by way of letters sent to the Veteran in October 2005 and June 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the June 2008 letter was not sent prior to the initial RO decision in this matter, the Veteran has not been prejudiced by the timing of the notice because any deficiency was cured when the RO readjudicated the matter via a May 2009 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The duty to notify was satisfied for the claim seeking extension of temporary total disability benefits by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim  and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records.  The Veteran submitted private treatment records, lay statements and buddy statements.  He was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge and was afforded VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a 40 percent rating from November 1, 2007 for service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis is granted.

Entitlement to extension of a total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, which was awarded for the period from September 7, 2007 to October 31, 2007 is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of TDIU on a schedular or extraschedular basis warranted.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

Notably, the March 2011 VA examination report indicates that the Veteran attempted to obtain employment but was unsuccessful due to his service-connected spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis ("spine disability").  The examiner addressed how this disability impacts his ability to obtain and maintain substantially gainful employment, but did not address the impact of his other service-connected disabilities on employment.  His other service-connected disabilities include myofibrositis of the right hip, tinnitus, bilateral lower extremity radiculopathy, and bilateral hearing loss.  Therefore, a new VA examination should be scheduled to determine the impact of all service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with notice regarding his claim for a TDIU, and ask him to identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  If any outstanding treatment records are identified, after obtaining any necessary releases, request copies of such records.  All requests and responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) . The Veteran should be asked to furnish records verifying that he experiences marked interference with employment, that he has had frequent periods of hospitalization, or that he is unable to follow a substantially gainful employment due to his service connected disabilities.  This evidence may include any correspondence from an employer or physician that would verify his contentions, and/or medical records showing periods of hospitalization.

3.  Schedule the Veteran for a VA examination and/or obtain a VA medical opinion (a physical evaluation of the Veteran is not required - a review of the medical evidence is sufficient).  The claims folder and a copy of this Remand should be provided to the examiner.  The examiner should indicate review of the items in the examination report.

The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected spine disability, bilateral lower extremity radiculopathy, myofibrositis of the right hip, tinnitus, and bilateral hearing loss, without reference to any non-service connected disabilities, prevent him from obtaining and maintaining substantially gainful employment.

Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

4.  If the Veteran's combined rating does not meet the objective criteria for consideration of TDIU, after receiving the VA examination report, refer the Veteran's claim for an increased evaluation for a spine disability to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation and/or TDIU under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

5.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


